DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1- 18, drawn to an apparatus of locking probes or electrodes therefor, classified in A61B 18/14.
II. Claims 19-20, drawn to a method of use for said locking probes, classified in A61B 2018/1467
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another materially different apparatus such as independent locking electrodes for placement within a target tissue.   
Restriction for examination purposes as indicated is proper because all the inventions listed in
this action is independent or distinct for the reasons given above and there would be a serious search
and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in A61B 18/14along with a unique search string and different
electronic resources. Group II would require a search in A61B 2018/1467 along with a unique search
string and different electronic resources. 
During a telephone conversation with Michael Cicero on November 3rd 2022, a provisional election was made without traverse to prosecute the invention of 17/115,902 - USER INTERFACE AND LOCK FEATURES FOR POSITIONING MULTIPLE COMPONENTS WITHIN A BODY, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 11 are more specific to all that is recited in claim 9 of ‘161, which is a more generic representation of the same device. That is, claim 9 of ‘161 is a generic species of the detailed category recited in claims of 1 and 11, or in other words, claim 9 of ‘161 falls entirely within the scope of claims 1 & 11. Specifically, “A system for treating tissue at a target region, the system comprising: an electrical power source configured to selectively provide electrical power between a first pole and a second pole via a two-pole electrical cable;  an electrode control apparatus” recited in claim 1 & 11 of the present application is specific to “A system for treating tissue at a reference point, the system comprising: a controllable electrical power source configured to selectively provide electrical power between a first pole and a second pole; an electrosurgical apparatus” broadly recited in claim 9 of ‘161, and “primary electrode defining a lumen therein; an elongated secondary electrode slidably receivable within the lumen; a sheath configured to slidably receive the primary electrode therein, the sheath being further configured to convey the primary electrode and the secondary electrode toward a target region; a housing operably coupled with sheath and movably mounted to slidably motivate the sheath relative to the target region;  a primary actuator operably coupled with the primary electrode and slidably coupled with the housing to motivate the primary electrode relative to the sheath; and a secondary actuator operably coupled with the secondary electrode” is specific to “primary electrode electrically coupled to the first pole of the electrical power source and a secondary electrode electrically coupled to the second pole of the electrical power source to a vicinity of a reference point; a sheath actuator configured to move the sheath relative to the reference point; a sheath lock configured to selectively fix a position of the sheath relative to the reference point; a primary actuator configured.
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 and 12 are more specific to all that is recited in claim 2 of ‘161, which is a more generic representation of the same device. That is, claim 2 of ‘161 is a generic species of the detailed category recited in claims of 2 and 12, or in other words, claim 2 of ‘161 falls entirely within the scope of claims 2 & 12. Specifically, “further comprising a primary actuator lock engageable by a user to selectively disengage the primary actuator from the housing to enable slidable movement of the primary actuator relative to the housing” recited in claim 2 & 12 of the present application is specific to “Further comprising: a sheath actuator configured to move a sheath relative to a reference point; and a sheath lock configured to fix a position of the sheath relative to the reference point.” broadly recited in claim 2 of ‘161.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 is more specific to all that is recited in claim 6 of ‘161, which is a more generic representation of the same device. That is, claim 6 of ‘161 is a generic species of the detailed category recited in claim 3, or in other words, claim 6 of ‘161 falls entirely within the scope of claim 3. Specifically, “Wherein the primary actuator lock includes a depressible release mechanism configured to permit the primary actuator to become disengaged from the housing while the control mechanism is depressed and further configured to permit the primary actuator to engage the housing when the control is released” recited in claim 3 of the present application is specific to “Wherein the control mechanism includes at least one trigger configured to be activated to unlock motion of at least one of the primary actuators and the secondary actuator.” broadly recited in claim 6 of ‘161.
Claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 and 13 are more specific to all that is recited in claim 7 of ‘161, which is a more generic representation of the same device. That is, claim 7 of ‘161 is a generic species of the detailed category recited in claims of 4 and 13, or in other words, claim 7 of ‘161 falls entirely within the scope of claims 4 & 13. Specifically, “further comprising an actuator interlock configured to prevent the secondary actuator from being moved until the primary actuator is moved to a first position” recited in claim 4 and 13 of the present application is specific to “Wherein the control mechanism includes at least one guide channel configured to selectively permit movement of one of the primary actuators and the secondary actuator” broadly recited in claim 7 of ‘161.
Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 and 14 are more specific to all that is recited in claim 3 of ‘161, which is a more generic representation of the same device. That is, claim 3 of ‘161 is a generic species of the detailed category recited in claims of 5 and 14, or in other words, claim 3 of ‘161 falls entirely within the scope of claims 5 & 14. Specifically, “wherein the actuator interlock is further configured to prevent the primary actuator from being moved in response to the secondary actuator being moved to a second position” recited in claim 5 and 14 of the present application is specific to “wherein the control mechanism includes an actuator interlock configured to prevent movement of the primary actuator while the secondary electrode is moved independently of the primary electrode to deploy the secondary electrode” broadly recited in claim 3 of ‘161.
Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 and 15 are more specific to all that is recited in claim 12of ‘161, which is a more generic representation of the same device. That is, claim 12 of ‘161 is a generic species of the detailed category recited in claims of 6 and 15, or in other words, claim 12 of ‘161 falls entirely within the scope of claims 6 and 15. Specifically, “Further comprising a device coupling configured to removably secure the housing to an electrosurgical apparatus that is configured to convey the sheath through a passage to a target region.”  recited in claim 6 and 15 of the present application is specific to “Wherein the actuator interlock is further configured to restrict movement of the secondary actuator within a selected range” broadly recited in claim 12 of ‘161.
Claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 and 16 are more specific to all that is recited in claim 11 of ‘161, which is a more generic representation of the same device. That is, claim 11 of ‘161 is a generic species of the detailed category recited in claims of 7 and 16, or in other words, claim 11 of ‘161 falls entirely within the scope of claims 7 and 16. Specifically, “wherein the device coupling is configured to slidably move across a connection between the housing and the electrosurgical apparatus from an open position to permit the connection between the housing and the electrosurgical apparatus to a closed position to prevent the housing from being removed from the electrosurgical device” recited in claim 7 and 16 of the present application is specific to “Wherein the control mechanism includes an actuator interlock configured to prevent movement of the primary actuator while the secondary electrode is moved independently of the primary electrode to deploy the secondary electrode.” broadly recited in claim 11 of ‘161.
Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 and 17 are more specific to all that is recited in claim 4 of ‘161, which is a more generic representation of the same device. That is, claim 4 of ‘161 is a generic species of the detailed category recited in claims of 8 and 17, or in other words, claim 4 of ‘161 falls entirely within the scope of claims 8 and 17. Specifically, “further comprising a sheath actuator configured to movably couple the housing to the device coupling to enable selective movement of the housing relative to the device coupling and the electrosurgical apparatus to move the distal end of the sheath relative to the target region” recited in claim 8 and 17of the present application is specific to “Wherein the actuator interlock is further configured to restrict movement of the secondary actuator within a selected range” broadly recited in claim 4 of ‘161.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. US 10,987,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 are more specific to all that is recited in claim 10 of ‘161, which is a more generic representation of the same device. That is, claim 10 of ‘161 is a generic species of the detailed category recited in claim 9, or in other words, claim 10 of ‘161 falls entirely within the scope of claim 9. Specifically, “Further comprising a flexible electrical coupling secured to the housing, wherein the flexible electrical coupling is configured to receive a two-pole electrical source and to electrically and movably connect the first electrode to a first pole of the electrical source and to electrically and movably connect the second electrode to a second pole of the electrical source” recited in claim 9 of the present application is specific to “A system for treating tissue at a reference point, the system comprising: a controllable electrical power source configured to selectively provide electrical power between a first pole and a second pole; an electrosurgical apparatus configured to be inserted into a body to convey a sheath containing a primary electrode electrically coupled to the first pole of the electrical power source and a secondary electrode electrically coupled to the second pole of the electrical power source to a vicinity of a reference point” broadly recited in claim 10 of ‘161.

Claim Rejections - 35 USC § 102In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHUMAN (US 20180263681 A1).
Regarding claims 1 & 11  teaches An apparatus comprising: an elongated (SHUMAN Figures 2-6 part 209 and part 213  appear elongated in shape) primary electrode (SHUMAN Figures 2-6 part 209 (distal end of primary electrode) defining a lumen therein (SHUMAN ¶0133 describes “the primary release 3530 engages a slidable shaft 3536 that is slidably received within a forward opening” which indicates the presence of lumen within the device to allow for movable pieces); an elongated (SHUMAN Figures 2-6 part 209 and part 213  appear elongated in shape)  secondary electrode (SHUMAN Figures 2-6 part 213 (distal end of secondary electrode) slidably receivable within the lumen; a sheath configured to slidably receive the primary electrode therein, the sheath being further configured to convey the primary electrode and the secondary electrode toward a target region (SHUMAN Figures 2-6 show the process of the sheaths and housing per electrode being moveable and receivable); a housing operably coupled with the sheath and movably mounted to slidably motivate the sheath relative to the target region a primary actuator operably coupled with the primary electrode and slidably coupled with the housing to motivate the primary electrode relative to the sheath (SHUMAN ¶14: an apparatus for slidably moving multiple features relative to a sheath inserted into a body and positioned relative to a reference point includes a housing mechanically coupled with a primary electrode and defining a guide slot having sections transverse and parallel to an axis of the housing. A sleeve having a distal end is configured to engage an electrosurgical device and a proximal end configured to be slidably received within a first end of the housing. ); and a secondary actuator operably coupled with the secondary electrode and movably coupled with the primary actuator to be slidable with the primary actuator to motivate the secondary electrode in concert with the primary electrode  (SHUMAN  ¶ 0105, ¶0078 various embodiments of the user interface accomplish the selective positioning and locking in place of the electrodes by depressing releases and sliding levers, rotating and sliding a housing, or combinations of sliding levers and rotating housings), the secondary actuator being rotatable independently of the primary actuator to travel along a helical path (SHUMAN Figure 6 shows the electrode being independent of the primary while spiraling in a helical fashion upon insertion into target area) to motivate the secondary electrode to move relative to the target region independently of the primary electrode (SHUMAN Figure 6 ).
Regarding Claim 11 independently of claim 1 teaches “A system for treating tissue at a target region, the system comprising: an electrical power source configured to selectively provide electrical power between a first pole and a second pole via a two-pole electrical cable” …. (SHUMAN ¶0081 The user interface 101 electrically communicates with the switchable current source 114 though an electrical conductor 130. In some embodiments, the electrical conductor 130 is connected to an outlet 131 when the system is operated in a bipolar mode. The electrical conductor 130 may be coupled with the outlet 131 using an electrical connector 134 configured to electrically engage the outlet 131. Bipolar indicates the use of two poles for the electrical connection, as the switchable aspect allows selectivity in the device.)
Regarding claims 2 & 12 teaches a primary actuator lock engageable by a user to selectively disengage the primary actuator from the housing to enable slidable movement of the primary actuator relative to the housing (SHUMAN ¶0186 describes within the primary lock channel 6335, the one or more teeth 6337 extend to engage the teeth 6275 on the lock bar 5870 when it is received within the primary lock channel 6335 to prevent the primary housing 5830 from sliding along the lock bar 5870. This inherently shows that the act of disengagement for the movement of the primary actuator relative to housing is available as the next step for these listed pieces.).
Regarding claim 3 teaches wherein the primary actuator lock includes a depressible release mechanism configured to permit the primary actuator to become disengaged from the housing while the control mechanism is depressed and further configured to permit the primary actuator to engage the housing when the control is released. (SHUMAN Figures 18A, B-20A, B; Figures 32A, B-34A, B; ¶0078).
Regarding claims 4 & 13 teaches an actuator interlock configured to prevent the secondary actuator from being moved until the primary actuator is moved to a first position. (SHUMAN ¶0008 & ¶ 0012).
Regarding claims 5 & 14 teaches wherein the actuator interlock is further configured to prevent the primary actuator from being moved in response to the secondary actuator is moved to a second position. (SHUMAN ¶0011 & ¶ 0012).
Regarding claims 6 & 15 teaches a device coupling configured to removably secure the housing to an electrosurgical apparatus configured to convey the sheath through a passage to a target region. (SHUMAN ¶0097, ¶ 0099, ¶ 0133, ¶0136, ¶ 0161, ¶ 0164).
Regarding claims 7 & 16 teaches wherein the device coupling is configured to slidably move across a connection between the housing and the electrosurgical apparatus from an open position to permit the connection between the housing and the electrosurgical apparatus to a closed position to prevent the housing from being removed from the electrosurgical device. (SHUMAN ¶0016, ¶ 0093, ¶ 0122, Figure 26, ¶129 Referring to figures 32A & 32B).
Regarding claims 8 & 17 teaches a sheath actuator movably configured to movably couple the housing to the device coupling to enable selective movement of the housing relative to the device coupling and the electrosurgical apparatus to move the distal end of the sheath relative to the target region. (SHUMAN ¶0009, Figures 2-6)
Regarding claim 9 teaches a flexible electrical coupling secured to the housing, wherein the flexible electrical coupling is configured to receive a two-pole electrical source (SHUMAN ¶0081) and to electrically and movably connect the first electrode to a first pole of the electrical source and to electrically and movably connect the second electrode to a second pole of the electrical source (SHUMAN, ¶0099, Illustrative embodiments 0009,0012,0015,0018,0021).
Regarding claims 10 & 18 teaches a flexible fluid coupling secured to the housing, wherein the flexible fluid coupling is configured to receive a fluid source providing a conductive fluid and to fluidly and movably couple the conductive fluid to the lumen defined by the primary electrode to convey the conductive fluid to the target region. ((SHUMAN ¶0081, ¶0099)
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN TAYLOR FEDORKY whose telephone number is (571)272-2117. The examiner can normally be reached M-T 7:30-4:30 and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN T FEDORKY/Examiner, Art Unit 4189                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793